MAINE	SUPREME	JUDICIAL	COURT	                                                   Reporter	of	Decisions	
Decision:	    2018	ME	138	
Docket:	      Kno-18-87	
Submitted	
  On	Briefs:	 September	26,	2018	
Decided:	     October	4,	2018	
                                                                                                      	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	CHILD	OF	T’MARA	C.	
	
	
PER	CURIAM	

          [¶1]		T’Mara	C.	appeals	from	a	judgment	of	the	District	Court	(Rockland,	

Sparaco,	J.)	terminating	her	parental	rights	to	her	child.1		She	argues	that	the	

record	cannot	support	the	finding	of	parental	unfitness	to	the	standard	of	clear	

and	convincing	evidence.		We	affirm	the	judgment.	

          [¶2]		The	Department	filed	a	child	protection	petition	in	December	2015,	

when	the	child	was	two	months	old.		See	22	M.R.S.	§	4032	(2017).		The	petition	

alleged	that	the	mother	was	unable	to	meet	the	basic	needs	of	the	child	due	to	

homelessness	and	mental	health	issues.		The	Department	was	granted	custody	

of	 the	 child	 through	 a	 preliminary	 protection	 order	 entered	 by	 the	 court	

(E.	Walker,	J.)	and	the	child	was	placed	in	foster	care.		See	22	M.R.S.	§	4034(2)	

(2017).		In	April	2016,	the	court	(Sparaco,	J.)	entered	a	jeopardy	order	with	the	


    1		The	child’s	father	does	not	appeal	from	the	termination	of	his	parental	rights,	and	we	focus	on	

the	procedural	history	and	findings	regarding	the	mother.			
2	

mother’s	 agreement;	 custody	 remained	 with	 the	 Department.	 	 See	 22	 M.R.S.	

§	4035	 (2017).	 	 The	 Department	 thereafter	 provided,	 and	 the	 mother	

participated	 in,	 multiple	 services	 as	 required	 by	 the	 jeopardy	 order	 and	

reunification	plan.				

	      [¶3]	 	 In	 March	 2017,	 the	 Department	 petitioned	 for	 termination	 of	 the	

mother’s	parental	rights,	alleging	that	she	abused	alcohol	and	had	not	shown	

the	ability	to	parent	the	child	outside	a	structured	setting.		After	a	two-day	trial,	

the	 court	 denied	 the	 petition,	 citing	 many	 positive	 changes	 the	 mother	 had	

made	 in	 her	 efforts	 toward	 reunification	 and	 not	 finding	 sufficient	 credible	

evidence	that	she	had	a	substance	abuse	disorder	that	would	prevent	her	from	

safely	parenting	the	child.		The	child	remained	in	the	Department’s	custody	and	

in	foster	care	after	the	denial	of	the	Department’s	petition.			

	      [¶4]	 	 The	 Department	 petitioned	 for	 the	 termination	 of	 the	 mother’s	

parental	rights	again	in	October	2017,	reiterating	its	allegations	from	the	first	

petition	 and	 further	 alleging	 that,	 after	 the	 denial	 of	 the	 first	 petition,	 the	

mother	had	declined	an	overnight	visit	with	the	child,	missed	meetings	with	her	

service	 providers,	 and	 appeared	 intoxicated	 during	 three	 encounters	 with	

police.		The	Department	asserted	in	its	petition	that	the	mother	was	unable	to	
                                                                                       3	

protect	 the	 child	 from	 jeopardy	 or	 take	 responsibility	 for	 him	 in	 a	 time	

reasonably	calculated	to	meet	his	needs.			

      [¶5]	 	 The	 court	 held	 a	 two-day	 trial	 on	 the	 second	 petition	 on	

January	29,	2018,	and	February	5,	2018.		It	then	entered	a	judgment	granting	

the	petition	to	terminate	the	mother’s	parental	rights	after	making	findings	of	

fact	by	clear	and	convincing	evidence.		22	M.R.S.	§	4055(1)(B)(2)	(2017);	In	re	

A.M.,	2012	ME	118,	¶	29,	55	A.3d	463.				

	     [¶6]		In	its	judgment,	the	court	made	the	following	ultimate	findings,	all	

of	which	are	supported	by	competent	evidence	in	the	record.			

      In	 this	 case,	 the	 court	 finds	 clear	 and	 convincing	 evidence	 of	
      parental	 unfitness	 on	 the	 two	 grounds	 alleged.	 	 There	 is	 no	
      doubting	 [the	 mother]’s	 love	 and	 affection	 of	 this	 child	 and	 the	
      positive	 changes	 in	 her	 life	 that	 she	 made	 in	 her	 efforts	 toward	
      reunification.		Nevertheless,	that	forward	progress	has	essentially	
      stopped	and	has,	in	some	respects,	regressed.		After	more	than	two	
      years,	[the	mother]’s	visits	remain	supervised,	with	most,	if	not	all,	
      of	 her	 providers	 still	 express[ing]	 concerns	 about	 [the	 mother]’s	
      ability	 to	 safely	 parent	 [the	 child]	 in	 an	 unstructured	 setting.		
      Furthermore,	it	is	very	clear	that	[the	mother]	has	a	serious	alcohol	
      problem	 that	 has	 led	 to	 aggressive	 and	 threatening	 behaviors	
      towards	others.		Her	treatment	for	this	issue	is	in	the	early	stages,	
      and	 it	 is	 far	 from	 clear	 whether	 she	 will	 be	 able	 to	 successfully	
      maintain	her	sobriety	for	any	length	of	time.		Unfortunately,	as	was	
      clear	 from	 her	 testimony	 at	 trial,	 [the	 mother]	 continues	 to	
      minimize	 or	 deny	 her	 alcohol	 abuse.	 	 In	 fact,	 had	 she	 not	 been	
      arrested,	 it	 seems	 likely	 that	 she	 would	 have	 continued	 to	 deny	
      having	any	problem	at	all.			
      	
4	

      It	 is	 also	 clear	 that,	 notwithstanding	 having	 been	 provided	
      numerous	 services	 to	 assist	 her	 in	 basic	 child	 care	 skills,	 [the	
      mother]	 continues	 to	 struggle	 in	 anticipating	 and	 responding	 to	
      [the	child]’s	basic	needs.		It	does	not	appear	to	be	from	lack	of	effort,	
      raising	the	question	of	when,	if	ever,	[the	mother]	would	be	able	to	
      alleviate	jeopardy.		Given	[the	mother]’s	many	challenges,	and	her	
      lack	of	progress	to	date,	the	court	must	agree	with	the	position	of	
      the	 Guardian	 ad	 litem	 and	 the	 Department	 that	 [the	 mother]	 is	
      unable	 to	 protect	 [the	 child]	 from	 jeopardy	 and	 that	 these	
      circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 which	 is	
      reasonably	 calculated	 to	 meet	 the	 needs	 of	 the	 child;	 22	 M.R.S.	
      §	4055(1)(B)(2)(b)(i),	 and	 that	 [the	 mother]	 has	 been	 unable	 to	
      take	responsibility	for	[the	child]	within	a	time	which	is	reasonably	
      calculated	 to	 meet	 the	 needs	 of	 the	 child,	 22	 M.R.S.	
      §	4055(1)(B)(2)(b)(ii).	
      	
      .	.	.	.	
      	
      The	 court	 further	 finds,	 by	 clear	 and	 convincing	 evidence,	 that	
      termination	is	in	[the	child]’s	best	interest.		[The	child]	has	been	[in	
      foster	care]	for	over	two	years	and	needs	permanency.		[The	child]	
      has	bonded	with	his	foster	family	who	has	taken	good	care	of	him	
      and	would	like	to	adopt	him.			
      	
	     [¶7]	 	 Based	 on	 these	 factual	 findings,	 which	 are	 fully	 supported	 by	 the	

record,	the	court	did	not	err	in	its	ultimate	finding	that,	despite	the	mother’s	

efforts	to	improve	her	circumstances,	she	remains	unable	to	protect	the	child	

from	jeopardy	or	take	responsibility	for	him	within	a	time	that	is	reasonably	

calculated	to	meet	his	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii)	(2017);	

In	re	Thomas	D.,	2004	ME	104,	¶	21,	854	A.2d	 195.		Nor	 did	the	court	err	or	

abuse	 its	 discretion	 in	 determining	 that	 the	 termination	 of	 the	 mother’s	
                                                                                  5	

parental	rights	was	in	the	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a)	

(2017);	In	re	Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297.			

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Pamela	S.	Holmes,	Esq.,	Holmes	Legal	Group,	LLC,	Wells,	for	appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Rockland	District	Court	docket	number	PC-2015-10	
FOR	CLERK	REFERENCE	ONLY